
	
		II
		110th CONGRESS
		1st Session
		S. 1494
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2007
			Mr. Domenici (for
			 himself, Mr. Dorgan,
			 Mr. Inouye, Mr.
			 Baucus, Ms. Collins,
			 Mrs. Lincoln, Mr. Hatch, Mr.
			 Bingaman, Ms. Stabenow,
			 Mr. Schumer, and
			 Mr. Durbin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to reauthorize the
		  special diabetes programs for Type I diabetes and Indians under that
		  Act.
	
	
		1.Reauthorization of special
			 diabetes programs for Type I diabetes and Indians
			(a)Special
			 diabetes programs for Type I diabetesSection 330B(b)(2) of the
			 Public Health Service Act (42 U.S.C. 254c–2(b)(2)) is amended—
				(1)in subparagraph
			 (B), by striking and at the end;
				(2)in subparagraph
			 (C), by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(D)$200,000,000 for
				each of fiscal years 2009 through
				2013.
						.
				(b)Special
			 diabetes programs for IndiansSection 330C(c)(2) of the Public Health
			 Service Act (42 U.S.C. 254c–3(c)(2)) is amended—
				(1)in subparagraph
			 (B), by striking and at the end;
				(2)in subparagraph
			 (C), by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(D)$200,000,000 for
				each of fiscal years 2009 through
				2013.
						.
				
